Citation Nr: 1036395	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  08-39 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for bilateral 
hearing loss.  

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Carsten, Counsel



INTRODUCTION

The Veteran served on active duty from May 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2007 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDINGS OF FACT

1.  In October 1970, the RO denied entitlement to service 
connection for bilateral defective hearing.  The Veteran did not 
perfect a timely appeal.  

2.  Evidence associated with the record since the October 1970 
decision relates to an unestablished fact and raises a reasonable 
possibility of substantiating the claim of entitlement to service 
connection for bilateral hearing loss.  

3.  Resolving reasonable doubt in the Veteran's favor, any 
preexisting hearing loss increased during service and current 
bilateral hearing loss is related to military service.  

4.  Resolving reasonable doubt in the Veteran's favor, current 
tinnitus is related to military service.  


CONCLUSIONS OF LAW

1.  The October 1970 decision that denied entitlement to service 
connection for bilateral defective hearing is final.  38 U.S.C. 
§ 4005(c) (1970); 38 C.F.R. § 19.153 (1969) (currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2009)).  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for bilateral hearing 
loss.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Service connection for bilateral hearing loss is warranted.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306, 3.307, 3.309, 3.385 
(2009).  

4.  Service connection for tinnitus is warranted.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable decisions with respect to the issues decided 
herein, a detailed explanation of how VA complied with the Act is 
unnecessary.  

II. Analysis

New and material evidence

In October 1970, the RO denied service connection for hearing 
loss, essentially based on a finding that the Veteran's defective 
hearing existed on entrance and there was no indication that it 
had increased in severity or more than natural progression.  
Evidence of record at this time included service treatment 
records, lay statements, and VA examinations dated in September 
1970.  The Veteran did not appeal this decision and it is final.  
38 U.S.C. § 4005(c); 38 C.F.R. § 19.153.  

In March 2007, the Veteran submitted a claim to reopen.  At that 
time, he contended that bilateral hearing loss and tinnitus were 
directly related to in-service acoustic trauma.  

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 C.F.R. § 3.156(a).  In reviewing 
the claims file, it appears that the RO reopened the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss in the July 2007 rating decision.  Notwithstanding the RO's 
finding, it is a jurisdictional requirement that the Board reach 
its own determination as to whether new and material evidence has 
been presented.  The Board is required to consider the issue of 
finality prior to any consideration on the merits.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 2002); see Barnett v. Brown, 8 Vet. App. 1 
(1995).

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In determining whether evidence is new and material, 
the credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence submitted since the October 1970 rating decision 
includes a June 2007 VA examination, which indicates that at 
least some of the Veteran's hearing loss was caused by or a 
result of military service.  This evidence is new as it was not 
previously considered.  The Board also finds this evidence 
material in that it relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim.  Accordingly, 
the claim is reopened.

Service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
A preexisting injury or disease will be considered to have been 
aggravated by military service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306.  

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection or service-connected 
aggravation for a present disability the Veteran must show: (1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection will also be presumed for certain chronic 
diseases, including sensorineural hearing loss, if manifest to a 
compensable degree within one year after discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a preponderance 
of the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

For VA purposes, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

On induction examination in March 1968, the Veteran denied any 
ear trouble, running ears, or hearing loss.  His ears and drums 
were reported as normal on clinical evaluation.  On audiometric 
evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
X
50
LEFT
0
0
0
X
30

The examiner noted "defective hearing".  The Board observes 
that the Veteran had right ear hearing loss for VA purposes at 
entrance and some degree of hearing loss on the left.  See 
38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. 155, 157 (1993) 
(citing with approval a medical text, which states that the 
threshold for normal hearing is zero decibels to 20 decibels and 
higher threshold levels indicate some degree of hearing loss).

On examination for separation in May 1970, the Veteran again 
denied any ear trouble, running ears, or hearing loss.  Clinical 
evaluation was significant for thinned right tympanic membrane 
with scar and left tympanic membrane scars.  On audiometric 
evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
10
60
60
LEFT
20
10
10
50
30

The examiner noted chronic otitis media with right greater than 
left hearing deficit.

A July 1970 statement from P. S. indicates that she had knowledge 
of the Veteran's physical condition during service through 
correspondence.  She reported that when he arrived in Oakland, 
examination indicated his hearing ability had been impaired 
during service.  He also had a constant ringing in his ears.  

A July 1970 statement from K. N. indicates that he was stationed 
with the Veteran in South Vietnam and he remembered him having 
ear trouble.  

On VA examination in September 1970, the Veteran complained that 
he could not hear properly.  He reported trouble with his ears 
beginning in the winter of 1968 to 1969.  On audiometric 
evaluation, pure tone thresholds, in decibels, were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
X
65
LEFT
10
10
5
X
60

A special ear, nose, and throat examination was also conducted in 
September 1970.  The Veteran reported that he always has a 
ringing in his ears that was telephone like in character and 
worse in the left ear.  He stated that his ears frequently hurt 
while he was in Vietnam.  Diagnoses included (1) deafness, 
sensorineural type, bilateral, most probably due to acoustic 
trauma; and (2) perforations, healed, tympanic membranes, 
bilateral, old, due to past middle ear infections.  The examiner 
commented:

In spite of normal physical examination on 
induction.  It is my opinion that the scars 
of the tympanic membranes represented 
residues of old, healed tympanic membrane 
perforations from childhood ear infections.  
There is nothing in the military records to 
suggest otherwise. 

On VA examination in June 2007, the Veteran reported that his 
military occupational specialty was cook, but that he did not 
cook and was exposed to combat and artillery noise.  He reported 
minimal post-service occupational noise and the use of hearing 
protection when hunting.  He reported the onset of bilateral 
tinnitus just prior to release from service.  Following 
audiometric testing, the examiner diagnosed a moderate to severe 
mixed hearing loss in the right ear, a moderately severe to 
severe sensorineural hearing loss in the left, with Veteran 
report of constant bilateral tinnitus.  

The examiner reviewed the service records and stated that 
military hearing evaluations and initial compensation and pension 
evaluation 4 months following discharge revealed a significant 
decrease in hearing sensitivity at 4000 HZ in the left ear and an 
overall decrease in the right ear.  At entrance, his ears were 
judged to be "normal" with excessive scarring noted at 
separation.  She stated that at least some of the Veteran's right 
ear hearing loss was at least as likely as not caused by or a 
result of service; and that at least some of the left ear hearing 
loss was caused by or a result of service.  Regarding tinnitus, 
she stated that it was consistent with high frequency hearing 
loss and possible bilateral ear pathology documented at exit 
physical and that at least some of the Veteran's constant 
bilateral tinnitus was at least as likely as not caused by or a 
result of his military service.  

In reviewing the claims file, it appears the RO was unwilling to 
concede acoustic trauma and therefore, found the above VA medical 
opinion unsupported by the evidence of record.  The Veteran's DD 
Form 214 shows that his military occupational specialty was cook.  
Notwithstanding, it also shows assignment to Advisory Team 100 
with service in Vietnam during the Vietnam era and as such, the 
Board is willing to concede some measure of acoustic trauma.  
Regardless, the Veteran had ear pathology at separation that was 
not noted on entrance and apparently an overall increase in any 
preexisting defective hearing on the right.  There is no 
indication that this was due to natural progression.  Hearing 
loss for VA purposes was also noted on the left at separation.  
The June 2007 examiner's opinion appears to be based on in-
service objective findings rather than solely on the Veteran's 
reports of acoustic trauma and the Board considers this 
examination probative.  

In considering the claim for tinnitus, the Board observes that 
the Veteran is competent to report ringing in the ears.  See 
Charles v. Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  While service records do not show complaints of 
tinnitus, the Veteran reported a ringing in his ears in September 
1970, approximately 4 months following separation.  The record 
also contains a competent medical opinion relating at least part 
of the Veteran's tinnitus to military service.  

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that current bilateral hearing loss and tinnitus are 
related to active military service.  Thus, service connection is 
warranted.  See 38 C.F.R. § 3.102.  


ORDER

New and material evidence has been submitted to reopen a claim of 
entitlement to service connection for bilateral hearing loss.  

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted. 



______________________________________________
J.W. FRANCIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


